Per Curiam.

The petition alleges that the Board of County Commissioners of Summit County adopted a Regional Land Use Plan prepared by the Tri-County Regional Planning Commission of Medina, Summit and Portage counties, which plan contained recommendations for systems of transportation, highway, park and recreational facilities, water supply, sewer lines, civic centers and other public improvements affecting the development of the region as a whole.
The petition alleges that appellee’s location and construction of power lines in the area constitutes a departure from that plan, which departure has not been authorized by the Board of County Commissioners of Summit County as required by Section 713.25, Revised Code.
One of the defenses of the appellee is that the plan was never adopted by the Tri-County Regional Planning Commission as required by law. In fact, it is asserted that the Planning Commission never held a meeting at which this plan was considered and acted upon.
The judgment of the Court of Appeals is affirmed for the reasons stated in the opinion by Doyle, J., in this cause when it was before the Court of Appeals for Summit County, State, ex rel. Barbuto, v. Ohio Edison Co., 16 Ohio App. 2d 55.

Judgment affirmed.

Taft, C. J. Zimmerrman, Matthias, 0 ’Neill, Hee-beet, Schneider and BRown, JJ., concur.